            Case 1:20-cv-03059-SAG Document 1 Filed 10/21/20 Page 1 of 6



 IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                         (SOUTHERN DIVISION)

JOSE JULIO SALGUERO MELGAR
4602 Usange Street
Beltsville, Maryland 20705                                    Civil Action No.: 20-3059

     Plaintiff,

      v.

CGC HOLDINGS, INC.
formerly known as CAPITAL PRODUCE II, INC.
7540 Assateague Drive
Jessup, Maryland 20794
Serve: The Corporation Trust Incorporated
       2405 York Road, Suite 201
       Lutherville-Timonium, Maryland 21093

     Defendant.


                                          COMPLAINT

       Plaintiff, Jose Julio Salguero Melgar (“Plaintiff” or “Plaintiff Melgar”) brings this action

against Defendant, CGC Holdings, Inc. formerly known as Capital Produce II, Inc. (“CGC”),

(“Defendant”), for violations of Plaintiff’s rights under the Fair Labor Standards Act of 1938

(“FLSA”), 29 U.S.C. §§ 201, et seq.; and the Maryland Wage and Hour Law (“MWHL”), Labor &

Empl. Art. §§ 3-415 and 3-427. In support, Plaintiff alleges as follows:

                                          THE PARTIES

       1.         Plaintiff is an adult resident of Prince George’s County, Maryland and was

employed by Defendant as a fish cleaner from in or around 2013 to September 21, 2020, when he

was terminated.

       2.         CGC is a corporation organized under the laws of the State of Maryland. It is a

wholesale distributor of fish and produce. Plaintiff was initially employed by Capital Produce II,
            Case 1:20-cv-03059-SAG Document 1 Filed 10/21/20 Page 2 of 6



Inc., which then merged with CGC in or around December 1, 2017. CGC is a successor corporation

to Capital Produce II because CGC continued the operations of Capital Produce II, Inc. after the

merger, CGC provides essentially the same services as Capital Produce II, Inc., and CGC assumed

all liabilities of Capital Produce II, Inc. CGC was Plaintiff’s “employer” as that term is defined

within the FLSA and MWHL, because, through its agents, owners, officers and/or members, it

employed the Plaintiff directly, hired him, set his rate of pay and determined his manner of pay, set

the terms and conditions of his employment, set his schedule, directed him in the performance of

his work, maintained employment records for Plaintiff, disciplined him, and paid him his wages.

CGC is also an “Enterprise Engaged in Commerce” within the meaning of 29 U.S.C. § 203 (s)(1),

as it has: (1) employees engaged in commerce or the production of goods for commerce, or

employees handling, selling, or otherwise working on goods or materials that have been moved in

or produced for commerce; and (2) a gross volume of sales made or business done of not less than

$500,000.00 (exclusive of excise taxes at the retail level that are separately stated).

                                      JURISDICTION

       3.      The jurisdiction of this Court is based upon 28 U.S.C. § 1331 and 29 U.S.C. § 217.

The Court has subject matter jurisdiction under § 1331 because Plaintiff’s claims involve federal

questions and the Court has pendant jurisdiction over the Plaintiff’s state law claim under 28 U.S.C.

§ 1367.

       4.      This Court has in personam jurisdiction over Defendant because it conducts business

in the State of Maryland and because all of the events giving rise to these claims occurred in

Maryland.




                                                   2
               Case 1:20-cv-03059-SAG Document 1 Filed 10/21/20 Page 3 of 6



                                     STATEMENT OF FACTS

         5.      At all relevant times during the period October 21, 2017 to October 21, 2020

(“Statutory Period”), Plaintiff was employed by the Defendant as a fish cleaner.

         6.      Plaintiff’s main duties were to clean and gut fish in preparation for distribution to

Defendant’ customers.

         7.      Plaintiff was not a supervisor or manager for the Defendant and did not have any

supervisory or managerial duties.

         8.      Plaintiff did not drive a company truck, load trucks or make deliveries for the

Defendant.

         9.      Plaintiff was not classified as “exempt” from the overtime provisions of the FLSA

and MWHL by the Defendant.

         10.     Plaintiff regularly worked 6 days per week. Defendant required Plaintiff to clock-in

and clock-out using a time clock. And, during the entire statutory period, Plaintiff worked a

minimum of 48 hours per week and sometimes worked as much as 50-55 hours per week.

         11.     At some point in 2020 (estimated to be April or May, 2020), Defendant laid Plaintiff

off and then subsequently re-employed him. Only after re-employing him following the lay-off, did

Defendant correct their unlawful practices and begin paying the Plaintiff on an hourly basis with

an overtime premium for each hour over 40 that he worked in a work week.

         12.     However, prior to that point in 2020 (estimated to by April or May, 2020), Defendant

invariably paid Plaintiff a fixed amount of wages each week and failed to pay him an overtime

premium for his overtime hours (equal to one and one-half times his regular hour rate). Defendant’s

own records would indicate when they laid Plaintiff off and began paying the him on an hourly

basis.




                                                   3
              Case 1:20-cv-03059-SAG Document 1 Filed 10/21/20 Page 4 of 6



        13.     During the entire time that Defendant unlawfully paid Plaintiff a fixed amount each

week (without an overtime premium), it had actual knowledge that this violated both the FLSA and

the MWHL, because it was previously sued (in September 2015) for paying non-exempt employees

like Plaintiff on a salary basis. See Cortez v. Capital Produce Company, 8:15-cv-02783-JKS, (D.

Md. 2015).

        14.     And during the time Defendant paid Plaintiff unlawfully, it also had knowledge that

Plaintiff was a non-exempt employee (under the FLSA and MWHL) who must be paid at a rate

equal to one and one-half times his regular hourly rate for each hour over 40 that he worked in a

work week.

                                            COUNT I
                                   VIOLATIONS OF THE FLSA
                                     29 U.S.C. §§ 201 – 216 (b)

        15.     Plaintiff repeats and incorporates by reference all allegations of fact set forth above.

        16.     At all times relevant to this Complaint, Defendant was Plaintiff’s “employer” within

the meaning of the FLSA.

        17.     At all times relevant to this Complaint, Plaintiff was an “employee” of the Defendant

within the meaning of the FLSA.

        18.     Defendant violated the FLSA by knowingly failing to pay Plaintiff one and one-half

times his regular hourly rate for each hour over 40 that he worked from October 21, 2017 to

sometime in 2020 (estimated to be April or May, 2020), when it laid Plaintiff off temporarily.

        19.     Defendant’s actions were willful as defined by the FLSA and were not undertaken

in good faith. Therefore, the statute of limitations is three years and Plaintiff is entitled to liquidated

damages equal to the amount of the unpaid wages.




                                                    4
             Case 1:20-cv-03059-SAG Document 1 Filed 10/21/20 Page 5 of 6



       20.     Defendant is liable to Plaintiff under 29 U.S.C. § 216 (b), for unpaid, and illegally

withheld overtime time wages, an additional equal amount as liquidated damages, court costs,

attorneys’ fees, and any other relief deemed appropriate by the Court.

                                        COUNT II
                              VIOLATIONS OF THE MWHL
                             Md. Code Ann., Lab. & Empl. § 3-420

       21.     Plaintiff repeats and incorporates by reference all allegations of fact set forth above.

       22.     At all times relevant to this Complaint, Defendant was an “employer” of the Plaintiff

within the meaning of the MWHL.

       23.     At all times relevant to this Complaint, Plaintiff was an “employee” of the Defendant

within the meaning of the MWHL.

       24.     Defendant violated the MWHL by knowingly failing to pay Plaintiff an overtime

premium for his overtime hours.

       25.     Defendant did not act in good faith, entitling Plaintiff to liquidated damages. The

statute of limitations is three years, regardless of whether Defendant acted willfully.

       26.     As a result, Defendant is liable to Plaintiff for his unpaid and illegally withheld

overtime wages from October 21, 2017 to sometime in 2020 when Defendant laid him off

(estimated to be April or May, 2020), an additional equal amount as liquidated damages, court costs,

attorneys’ fees, and any other relief deemed appropriate by the Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court grant him the following relief:

               a)      enter a judgment against Defendant and in favor of the Plaintiff in the amount

       of Plaintiff’s unpaid and illegally withheld overtime wages, plus an equivalent amount as

       liquidated damages pursuant to 29 U.S.C. § 216(b);




                                                  5
   Case 1:20-cv-03059-SAG Document 1 Filed 10/21/20 Page 6 of 6



       b)     enter a judgment against Defendant and in favor of Plaintiff, based on

Defendant’s violations of the MWHL in the amount of Plaintiff’s unpaid and illegally

withheld overtime wages and an equal sum as liquidated damages;

       c)     award Plaintiff his costs and reasonable attorneys’ fees incurred in this

action, as provided in 29 U.S.C. § 216 (b) and Md. Code Ann., Labor & Empl. § 3-427 (a).

                                           Respectfully submitted,

                                           ________/s/__________________
                                           Suvita Melehy
                                           Maryland Bar No.: 13068
                                           MELEHY & ASSOCIATES LLC
                                           8403 Colesville Road, Suite 610
                                           Silver Spring, MD 20910
                                           Tel: (301) 587-6364
                                           Fax: (301) 587-6308
                                           Email: smelehy@melehylaw.com
                                           Attorneys for Plaintiff




                                       6
